ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant seriously contends that we erred in several respects in the original disposition which we made of this case: First, because we held the evidence sufficient to show that he was a concealer of stolen property, knowing that it had been stolen, and not a principal to the theft thereof; second, because the search of his auto*579mobile was illegal; and third, because the corpus delicti was not established except by the appellant’s extrajudicial confession alone. We have again carefully reviewed' the record in the light of the appellant’s contention but see no reason to recede from the views expressed in our original opinion wherein the questions here presented are fully discussed.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.